GLOBAL CONCEPTS LIMITED, INC. d/b/a GLOBAL TV CONCEPTS, LTD. a/k/a GLOBAL TV CONCEPTS, INC., a Florida corporation, Appellant,
v.
PREMIER PARTNERS MARKETING, LLC, a Florida Limited Liability Company, Appellee.
No. 4D09-2756.
District Court of Appeal of Florida, Fourth District.
September 8, 2010.
Frank C. Simone and Craig B. Sherman of Sherman Law Offices, Chartered, Fort Lauderdale, for appellant.
Steven Ginns, Boca Raton, for appellee.
PER CURIAM.
Affirmed.
Not final until disposition of timely filed motion for rehearing.
POLEN, HAZOURI and GERBER, JJ., concur.